NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 17 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JIANLI WANG,                                    No.    15-72863

                Petitioner,                     Agency No. A089-889-973

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Jianli Wang, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

applying the standards governing adverse credibility determinations created by the

REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We

review de novo claims of due process violations in immigration proceedings.

Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014). We deny the petition for

review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies between Wang’s testimony and documentary evidence

regarding his point of entry, omission from his declaration regarding the conditions

of Wang’s supervised release, and demeanor. See Huang v. Holder, 744 F.3d
1149, 1154-55 (9th Cir. 2014) (giving special deference to findings based on

demeanor); Shrestha, 590 F.3d at 1048 (adverse credibility determination

reasonable under “the totality of circumstances”). Wang’s explanations do not

compel a contrary conclusion. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir.

2000). Substantial evidence also supports the agency’s finding that Wang’s

corroborative evidence does not independently support his claim for relief. See

Garcia v. Holder, 749 F.3d 785, 791 (9th Cir. 2014). In the absence of credible

testimony, Wang’s asylum and withholding of removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Wang’s CAT claim also fails because it is based on the same testimony the


                                         2                                   15-72863
agency found not credible, and Wang does not point to any other evidence in the

record that compels the conclusion that it is more likely than not he would be

tortured by or with the consent or acquiescence of the government of China. Id. at

1157.

        We reject Wang’s contention that the agency violated his due process

rights. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (error required to

prevail on due process claim).

        PETITION FOR REVIEW DENIED.




                                         3                                   15-72863